990 F.2d 1377
301 U.S.App.D.C. 107
NOTICE: D.C. Circuit Local Rule 11(c) states that unpublished orders, judgments, and explanatory memoranda may not be cited as precedents, but counsel may refer to unpublished dispositions when the binding or preclusive effect of the disposition, rather than its quality as precedent, is relevant.Eileen G.C. EVANS, Appellant,v.The GEORGE HYMAN CONSTRUCTION COMPANY, et al.
No. 92-7055.
United States Court of Appeals, District of Columbia Circuit.
March 29, 1993.

Before:  MIKVA, Chief Judge;  WILLIAMS and SENTELLE, Circuit Judges.
JUDGMENT
PER CURIAM.


1
This appeal was considered on the record from the United States District Court for the District of Columbia and on the briefs filed by the parties.   The court has determined that the issues presented occasion no need for a published opinion.   See D.C.Cir.Rule 14(c).   It is


2
ORDERED AND ADJUDGED that the district court's memorandum and order filed January 31, 1992, be affirmed.   Under the circumstances of this case, denial of reconsideration (and therefore leave to amend the complaint) was within the district court's discretion:  None of the excuses offered by appellant for her failure to properly allege diversity jurisdiction warranted reconsideration under Federal Rule of Civil Procedure 60(b).   See 6 Charles A. Wright, Arthur R. Miller & Mary K. Kane, Federal Practice & Procedure § 1489, at 694 (1990) ("a party moving under Rule 60(b) will be successful [in obtaining leave to amend] only if [s]he first demonstrates that the judgment should be set aside for one of the six reasons specified in the rule").   As this court noted in  Naartex Consulting Corp. v. Watt, 722 F.2d 779, 792 n. 21 (D.C.Cir.1983), cert. denied, 467 U.S. 1210 (1984):  "While we are cognizant that 'defective allegations of jurisdiction may be amended,' 28 U.S.C. § 1653, courts are not obliged to indulge litigants indefinitely, especially when their amendments constitute futile gestures."


3
Upon consideration of the motion for leave to amend the complaint, the oppositions thereto, and the reply, it is


4
FURTHER ORDERED that the motion for leave be dismissed as moot.


5
The Clerk is directed to withhold issuance of the mandate herein until seven days after disposition of any timely petition for rehearing.   See D.C.Cir.Rule 15.